Citation Nr: 1324584	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  08-30 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2008, the Veteran submitted claims of entitlement to service connection for PTSD and depression.  VA treatment records reflect multiple diagnoses, to include PTSD and major depressive disorder.  Accordingly, the Board has re-captioned the claim as seen on the title page.  Id.   

Additional evidence was received by the Board in May 2013 without a waiver of RO consideration.  However, in light of the favorable determination herein, the Board finds there is no prejudice to the Veteran in proceeding with appellate consideration at this time.


FINDINGS OF FACT

1. The Veteran's claimed stressors are related to the fear of hostile military activity.
 
2. A VA psychologist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms of PTSD and major depressive disorder are related to the claimed in-service stressors.

3.  The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  


CONCLUSION OF LAW

PTSD and major depressive disorder were incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.326 (2012).  As the benefit sought is granted in full in the decision below, further discussion as to VA's duties to notify and assist is rendered moot.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2013 Board hearing, the undersigned VLJ noted the elements of the claim that were lacking and asked questions to ascertain the extent of any inservice event or injury and whether the Veteran's current disabilities are related to his complaints during service.  The VLJ also asked questions to identify evidence that might have been overlooked and that might substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, in light of the favorable grant herein of the benefit sought, there is no prejudice to the Veteran with preceding with the adjudication of the appeal.

Legal Criteria

Generally, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has an acquired psychiatric disorder as the result of stressors he experienced during his service in Vietnam.  He avers that he received incoming rifle fire while he was on guard duty at night.  The Veteran also reports that as a plumber and carpenter, he worked alongside combat engineers and that the unit was fired upon while they were out on job sites away from military installations.  He asserts that while walking across a bridge, he had seen scattered body parts.  In addition, the Veteran reports fearing for his life while walking across a mine field during a reconnaissance patrol at night.  The Veteran also testifies that his platoon sergeant, Sergeant Walker, was badly injured and lost a limb and that he had seen Sergeant Walker in the compound after the accident.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder.

VA treatment records reflect diagnoses of PTSD and major depressive disorder during the pendency of the appeal.

In an October 2008 letter, C. Brenneise, a VA clinical social worker, asserts that she had diagnosed the Veteran with major depressive disorder and PTSD.  She reports that she is fully qualified by VA and the state of Michigan to diagnose these conditions.  C. Brenneise opines that the Veteran meets the criteria for PTSD and major depression.  A January 2009 VA treatment record shows C. Brenneise found the Veteran had PTSD symptoms related to combat in Vietnam.  

In July 2011, the Veteran underwent VA examination in connection with his claim.  The Veteran reported that his unit was frequently fired upon while repairing bridges at night and that a worker who had replaced him on a guard duty shift had been killed in a bombing.  He also stated that Sergeant Walker had his leg blown off by a mine and that he had witnessed decapitated heads and limbs while traveling through a village.  After reviewing the Veteran's claims file, the VA psychologist found the Veteran had combat experience during service that involved intense fear, feelings of helplessness, and horror.  After performing a psychological examination, the VA examiner reported that the Veteran's psychometric scores were consistent with a diagnosis of PTSD based on cutting scores and normative data.  The VA examiner stated that the Veteran met the stressor criterion of the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) and that he met the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner provided diagnoses of major depressive disorder, recurrent, severe with psychotic features in partial remission; PTSD, chronic; and history of alcohol and marijuana abuse/dependence.  The VA examiner explained that the Veteran demonstrated residual, subclinical symptoms of PTSD, with an associated depressive illness more predominant with emotional impairment over the past several decades.  The VA examiner found the Veteran had a history of substance abuse, which was believed to be representative of attempts to cope with trauma-related experiences in Vietnam, trauma-related memories post-Vietnam, and self-medication for a severe, depressive illness.  The VA examiner further stated that although the Veteran no longer met the full criteria for a PTSD diagnosis, his resulting depressive illness was believed to be at least as likely as not caused by his exposure to traumatic stressors while serving in Vietnam as well as readjustment problems following his discharge from service.

In September 2011, C. Brenneise submitted an additional statement asserting that the Veteran met the criteria for PTSD and major depression as related to his experience in the Army engineers building bridges, roads, barracks, and other things, often under sniper fire.  She stated that the Veteran was with the 63rd Engineers in Vietnam, specifically landing in Vung Tau and then working out of Tuy Hoa and Phu Hiep from 1967 to 1968.  C. Brenneise reported that the Veteran met the criteria of "fear of loss of life or injury" from being in a combat zone while carrying out these duties.  C. Brenneise also submitted a letter dated in May 2013 in support of the Veteran's claim.  She asserted that the Veteran should be accorded service connection for PTSD due to his fear of loss of life or limb while constructing things under sniper fire in Vietnam, or, if he was not considered to be in a "combat" engineers unit, then he should be afforded service connection for depression for his experiences in Vietnam.

Here, the July 2011 VA examiner and the Veteran's treating clinical social worker, C. Brenneise, provided diagnoses of PTSD and major depressive disorder during the pendency of the appeal.  Although there is some discrepancy in the July 2011 VA psychologist's opinion concerning the Veteran's specific PTSD symptoms at the time of the examination, the Board finds it significant that the VA psychologist listed PTSD, chronic, as an Axis I diagnosis.  In addition, the language used by the July 2011 VA psychologist indicates the Veteran did, at one time, meet the criteria for a PTSD diagnosis.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.

With respect to an in-service event, the Veteran has alleged numerous stressors that he experienced during active duty in Vietnam.  The evidence demonstrates that the Veteran served in Vietnam from March 1967 to March 1968 as a plumber and was assigned to the 63rd Engineer Battalion.  Service personnel records reflect that he was involved in Vietnam Counteroffensive Phases II and III and the Tet Offensive.  His DD-214 reflects that he was awarded the Vietnam Service Medal with three Bronze Service Stars.  In addition, the July 2011 VA psychologist determined that the Veteran's experiences involved intense fear, feelings of helplessness, and horror and therefore found that the Veteran met the DSM-IV stressor criterion.  Furthermore, the VA examiner opined that the Veteran's resulting depressive illness was at least as likely as not caused by his exposure to traumatic stressors while serving in Vietnam.  Moreover, C. Brenneise opined that the Veteran met the criteria for PTSD and major depression as related to his experience in the Army engineers.  She reported that the Veteran met the criteria of "fear of loss of life or injury" from being in a combat zone while carrying out these duties.  In addition, the Board finds that the Veteran's reported stressors of being fired upon, seeing dead bodies, and walking across a mine field are consistent with the places, types, and circumstances of his service.  As such, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.

Here, the competent medical evidence of record reflects diagnoses of PTSD and major depressive disorder related to in-service stressors, and the Veteran's competent and credible lay testimony, consistent with the circumstances of his service, has established the occurrence of the in-service stressors.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds service connection for PTSD and major depressive disorder is warranted.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD and major depressive disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


